Citation Nr: 1731797	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO. 10-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to March 6, 2012, and rated as 50 percent disabling therefrom.

2. Entitlement to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling.

3. Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling.

4. Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling.

5. Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated as 10 percent disabling.

6. Entitlement to an increased rating for peripheral neuropathy, left upper extremity, which is 10 percent disabling prior to November 2, 2016, and 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). Notices of disagreement were received in July 2009 and April 2011; statements of the case were issued in May 2011 and November 2011; and substantive appeals were received in July 2011 and December 2011.

The RO issued an August 2014 rating decision in which it granted a total disability rating based on individual unemployability (TDIU) effective July 19, 2013.

The Veteran requested to testify at a Board hearing; however, he withdrew that request by way of a November 2015 phone call. He also indicated that he might withdraw the entire appeal, given his satisfaction with the TDIU. However, a withdrawal of the appeal was never received. Consequently, the issues remain in appellate status.

In the May 2017 Supplemental Statement of the Case (SSOC), the RO mistakenly titled the section discussing the Veteran's peripheral neuropathy of the left upper extremity as "cervical sprain." However, given the context of the section, including the fact that the entire rationale solely discusses the Veteran's peripheral neuropathy of the left upper extremity, the Board finds the SSOC to be adequate and the mistake to only be minor and nonprejudicial to the Veteran.

In May 2016, the Board remanded the Veteran's claims for additional development. His claims have since returned to the Board for further consideration.


FINDINGS OF FACT

1. Before March 6, 2012, the Veteran's PTSD more closely approximated difficulty sleeping, depression, and blunted affect.

2. For the period from March 6, 2012, the impairment from the Veteran's PTSD more closely approximated occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, and intermittent panic attacks.

3. The Veteran's coronary artery disease was not manifested by cardiac hypertrophy or dilation, left ventricular dysfunction with an ejection fraction of 50 percent or less, chronic congestive heart failure, or by a workload of 7 METs or less.

4. The Veteran's peripheral neuropathy, right lower extremity, showed no more than mild incomplete paralysis.

5. The Veteran's peripheral neuropathy, left lower extremity, showed no more than mild incomplete paralysis.

6. The Veteran's peripheral neuropathy, right upper extremity showed no more than mild incomplete paralysis.

7. The Veteran's peripheral neuropathy, left upper extremity, showed no more than mild incomplete paralysis prior to November 2, 2016, and no more than moderate incomplete paralysis thereafter.


CONCLUSIONS OF LAW

1. For the period prior to March 6, 2012, the criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. For the period since March 6, 2012, the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for an initial disability rating in excess of 10 percent for coronary artery disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).

4. The criteria for entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, right lower extremity, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8621 (2016).

5. The criteria for entitlement to a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8621 (2016).

6. The criteria for entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity, have not been met 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8615 (2016).

7. The criteria for entitlement to a disability rating in excess of 10 percent prior to November 2, 2016, peripheral neuropathy, left upper extremity, and in excess of 20 percent thereafter have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8615 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in May 2016, the Board remanded the increased rating issues to the AOJ for additional development. The Veteran received VA examinations related to his service-connected disabilities. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). The Veteran nor his representative has alleged that the remand instructions were not followed.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).


III. PTSD

Under the rating criteria for evaluating PTSD, a 10 percent rating is assigned for PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

However, the rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

A. Prior to March 6, 2012

A treatment record from October 6, 2011 notes that the Veteran was being treated for PTSD with symptoms of anxiety and depression. At the time of that treatment, the Veteran rated his mood as a 10. The Veteran stated he had no plans to harm himself and was sleeping well. The mental status examination found his affect to be bright.

A treatment record from December 5, 2011 notes the Veteran was continuing to suffer from depression. This record notes his affect was of full range and the Veteran continued to deny suicide ideations.

A treatment record from January 24, 2012 notes that the Veteran's affect was blunted but other symptoms remained consistent with the previous records.

A record from March 6, 2012 found the Veteran's affect to be dysphoric. During this treatment the Veteran reported having symptoms of fleeting suicidal ideations and thoughts, but had no plan to cause harm to himself.

The evidence of record shows, prior to March 6, 2012, that the Veteran experienced difficulty sleeping, depression, and blunted affect, but otherwise did not experience social or occupational impairment. The Veteran's memory, judgment, and thinking were not reported to be impaired. The Veteran did not report difficulty in maintaining social or professional relationships.

As mentioned above, a 50 percent rating is assigned for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

While the Veteran does demonstrate blunted affect, his symptoms most closely resemble the 30 percent evaluation criteria for PTSD under Diagnostic Code 9411 for the reasons described above.

B. From March 6, 2012

A record from March 6, 2012 found the Veteran's affect to be dysphoric. During this treatment, the Veteran reported having symptoms of fleeting suicidal ideations and thoughts but had no plan to cause self-harm.

The Veteran also reported having some panic attacks since his last appointment in January, during which the Veteran experienced shortness of breath. The Veteran described his mood as sad and irritable, described having trouble concentrating, and at times experienced feelings of hopelessness. The Veteran denied having any motivation.

The 50 percent evaluation is effective from March 6, 2012, which is the first date the VAMC records show symptoms of a flattened/restricted/dysphoric affect, suicidal ideations, and a disturbance of mood and motivation. The 50 percent evaluation was based upon suicidal ideation, occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, flattened affect, anxiety, chronic sleep impairment, depressed mood, and intermittent panic attacks.

A treatment record from September 6, 2012 found the Veteran's mood to be "not good" and affect to be somewhat restricted. The Veteran expressed some generalized homicidal ideations toward individuals in the news who have harmed others; however, the Veteran had no intent or plan to harm those individuals. The Veteran continued to report experiencing suicidal ideation which had increased. However, the Veteran denied a plan or intent to commit suicide.

The VA examination from September 12, 2012 confirmed the Veteran's diagnosis of PTSD. The examiner noted that the Veteran suffers from a depressed mood, anxiety, panic attacks occurring weekly or less, chronic sleep impairment, flattened affect, and suicidal ideations. Results from this examination showed a GAF score of 50, which indicates serious symptoms or any serious impairment in social, occupational, or school functioning. The examiner described the Veteran's PTSD symptoms as causing occupational and social impairment with reduced reliability and productivity, which falls squarely within the criteria for a 50 percent rating.

On November 2, 2016 the Veteran received another VA examination. The examiner noted that the Veteran's affect was broad and his mood appeared euthymic. He was friendly, polite, and cooperative and did not appear to be in significant emotional distress. Eye contact, speech and behavior were normal. The examiner found that the Veteran was capable of managing his financial affairs.

The examiner noted that the Veteran reported some difficulty with short-term memory. The examiner noted that there were no delusions or hallucinations and that the Veteran reported periodic panic attacks. The examiner also stated that the Veteran denied any suicidal or homicidal ideation. The Veteran reported that his mood was typically "okay". The examiner recorded that the Veteran has some problems with ongoing anxiety, feeling tense, and experienced difficulty relaxing. The Veteran reported regular interaction with his family and attendance at church.

Based on the evidence, the Veteran's symptoms most closely resemble the 50 percent evaluation from March 6, 2012.

A higher 70 percent rating is not warranted unless there is PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.

Significantly, none of the VA examiners found that the Veteran's PTSD resulted in social impairment or significant occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 70 or 100 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating. Therefore, the Board finds that the Veteran's manifested PTSD symptoms for this particular period on appeal are most closely approximated by the assigned 30 and 50 percent disability ratings as discussed above. Importantly, the Veteran has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 or 100 percent disability rating throughout the rating period. See Vazquez-Claudio, supra.

Thus, the Board finds that an increased disability rating at 30 percent or above before March 2, 2016 and 50 percent or above after thereafter for the Veteran's PTSD. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

IV. Coronary Disease

The Veteran's coronary artery disease has been evaluated under Diagnostic Code 7005. Under this diagnostic code, a rating of 10 percent is assigned when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease (Diagnostic Code 7005) or myocardial infarction (Diagnostic Code 7006) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

Treatment records from VAMC Salem, dated August 5, 2008 through August 27, 2009 that were received on December 7, 2009 are negative for a diagnosis of ischemic heart disease. The Veteran's heart had normal S1 and S2 with no murmur rub or gallop. This finding was noted throughout these records.

At the Veteran's VA examination in July 2010, diagnostic testing estimated METs at 10 with the Veteran's heart size being normal as determined by electrocardiogram. Testing for left ventricular dysfunction found the Veteran's ejection fraction to be greater than 50 percent. The examiner diagnosed coronary artery disease status post inferior myocardial infarction by EKG that is stable.

Based on this examination, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 7005.

In November 2016, the Veteran received another VA examination. Testing of METs showed no ischemia. At the examination, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity. The examiner opined that the original diagnosis was in error. According to the examiner, the Veteran has never met any criteria required to diagnose ischemic heart disease, and testing found no ischemic heart disease or treatment for ischemic heart disease. The examiner stated that the Veteran had never clinically had a myocardial infarction and imaging had failed to show any evidence to support such an event occurred. The examiner also stated that the Veteran had never had congestive heart failure.

A 30 percent rating is not warranted unless there is a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. Such findings have not been shown during the appeal period. Based on the evidence, the Veteran does not meet the criteria for a rating in excess of 10 percent.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased rating for coronary artery disease for the reasons described above. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

V. Peripheral Neuropathy, Right and Left Lower Extremities

As noted above, the Veteran was separately service-connected for radiculopathy of the right and left lower extremities. He was assigned separate 20 percent disability ratings. The Veteran's bilateral lower extremity radiculopathy is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8621 as neuritis of the external popliteal nerve (common peroneal). Mild incomplete paralysis warrants a 10 percent rating; moderate is 20 percent; and severe is 30 percent. For complete paralysis, as shown by complete foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes, a 40 percent rating is warranted.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The VA examination dated November 2, 2016 showed incomplete paralysis, mild of both the left and right lower extremities in the sciatic nerve. The femoral nerve in both extremities was shown to be normal. Prior examinations did not show severe nerve damage. As mentioned above, a higher evaluation of 30 percent is not warranted unless the nerve damage is moderately severe, which is not shown in this case. Therefore, the Veteran does not meet the criteria for a rating in excess of 20 percent.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased rating for peripheral neuropathy of the left and right lower extremities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

VI. Peripheral Neuropathy, Right and Left Upper Extremities

Under Diagnostic Code 8615, disability ratings of 10, 30 and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete neuritis of the major side median nerve and 10, 20, 40 percent for incomplete neuritis of the minor side median nerve. A 70 percent rating is assigned for the major side, and a 60 percent rating is assigned for the minor side for complete neuritis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm; flexion of wrist weakened; and pain with trophic disturbances. 38 C.F.R. § 4.124a, Diagnostic Code 8615.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran's right hand is noted to be his dominant hand, so the left upper extremity will be rated for the minor side.

In a January 2009 VA examination report, the examiner stated that he tested the Veteran for peripheral neuropathy and found that he had mild peripheral neuropathy of the fingers and hands.  In a November 2012 VA examination report, the examiner noted that the Veteran's reports of symptoms of peripheral neuropathy involved the lower extremities and not the upper extremities.  Clinical evaluation of the upper extremities did not show decreased light touch/monofilament, position sense, vibration sensation, or cold sensation.  

The Veteran received a VA examination in November 2016. The examiner found that the Veteran experienced moderate incomplete paralysis on the median nerve of the left upper extremity and mild incomplete paralysis of the right upper extremity. 

Prior to November 2016, the evidence showed that the left upper extremity was manifested by no more than mild incomplete paralysis, and thus an evaluation in excess of 10 percent prior to November 2016 for peripheral neuropathy of the left upper extremity is not warranted.  In the November 2016 VA examination report, the examiner made a specific finding that the Veteran's left upper extremity had moderate incomplete paralysis, which warrants more than a 20 percent rating under Diagnostic Code 8615. A higher evaluation of 40 percent is not warranted for paralysis of the median nerve unless the evidence shows nerve damage is severe, which, as shown by the above-described evidence, is not demonstrated in the left upper extremity.

Throughout the appeal, the evidence has shown that the right upper extremity has been manifested by no more than mild incomplete paralysis, which most closely corresponds to the 10 percent evaluation under Diagnostic Code 8615. A higher evaluation of 20 percent is not warranted for paralysis of the median nerve unless the evidence shows nerve damage is moderate, which, as shown by the above-described evidence, is not demonstrated in the right upper extremity.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for increased rating for peripheral neuropathy of the left and right upper extremities. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

1. Entitlement to a higher initial rating for PTSD, currently rated as 30 percent disabling prior to March 6, 2012, and rated as 50 percent disabling therefrom is denied.

2. Entitlement to a higher initial rating for coronary artery disease, currently rated as 10 percent disabling is denied.

3. Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated as 20 percent disabling is denied.

4. Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated as 20 percent disabling is denied.

5. Entitlement to an increased rating for peripheral neuropathy, right upper extremity, currently rated as 10 percent disabling is denied.

6. Entitlement to an increased rating for peripheral neuropathy, left upper extremity, evaluated as 10 percent prior to November 2, 2016, and 20 percent thereafter is denied.  



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


